Case: 6:17-cr-00036-CHB-HAI Doc #: 108 Filed: 08/05/19 Page: 1 of 3 - Page ID#: 562



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                          )
                                                      )
           Plaintiff,                                 ) Criminal Action No. 6:17-CR-036-CHB
                                                      )
   v.                                                 )
                                                      ) ORDER FOLLOWING TELEPHONIC
   RODNEY SCOTT PHELPS,                               )      STATUS CONFERENCE
                                                      )
           Defendant.                                 )

                                         ***    ***    ***    ***
        This matter is before the Court on the Defendant’s Motion to Expedite Status Conference

 [R. 106], as well as a telephonic status conference that was held on Monday, August 5, 2019 [R.

 105]. In his motion Defendant states through counsel that, although he is not presently moving

 to continue the jury trial set in this matter, he wishes to advise the Court of significant medical

 concerns that may impact the jury trial currently scheduled for August 28, 2019. Id. Specifically,

 Defendant states that he has various medical appointments both locally in Somerset and at the

 University of Tennessee Medical School for on-going heart concerns and a potential new

 diagnosis. Id. at 1. Furthermore, Defendant advises the Court that there is the possibility of a

 surgery that may impede the Defendant’s ability to prepare for trial. Id. at 2.

        The Court notes that, unlike issues related to mental competency, “no statutory standard

 exists for a judicial determination as to whether a defendant is physically incompetent to stand

 trial.” United States v. Whitehead, No. 11-30-GFVT, 2013 WL 5529323, at *2 (E.D. Ky. Oct. 2,

 2013) (quoting United States v. Reddy, No. 01 CR 0058 (LTS), 2003 WL 22339464, at *3

 (S.D.N.Y. Oct. 14, 2003)). Rather, courts generally consider five factors in making the ultimate




                                                 -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 108 Filed: 08/05/19 Page: 2 of 3 - Page ID#: 563



 determination whether “the trial poses a substantial danger to the defendant’s life or health.” Id.

 These factors are:

        (1) the medical evidence; (2) the defendant’s activities outside the
        courthouse; (3) the possibility of measures to minimize the risks to
        defendant’s health in subjecting him to trial; (4) the temporary or permanent
        character of the physical problem, since postponement is a relatively easy,
        bearable and obvious measure for the case of curable impairments; and (5)
        the magnitude and seriousness of the case—i.e., the degree of loss or injury
        to the public interest deemed to result from delay or total preclusion of a
        trial.
 Id. Given the numerous trial continuations previously granted in this case due to the Defendant’s

 alleged infirmities, and the indications in his motion recent motion [R. 106] that additional

 ailments and procedures are afoot, the Court desires to make clear to the Defendant that no

 further continuations will be granted in this case unless the Defendant is able to demonstrate

 through clear and trustworthy proof that a trial would pose a substantial danger to his life or

 health. Further, the Court desires to make clear that any doctor appointments or surgeries

 currently scheduled that would interfere with the trial and pretrial conference must be re-

 scheduled unless the Defendant is able to meet the above standard regarding his physical

 competency to stand trial.

        Having reviewed the Motion, and the Court being otherwise sufficiently advised; IT IS

 HEREBY ORDERED as follows:

        1.      The Motion to Expedite Status Conference [R. 106] is DENIED.

        2.      Should the Defendant so choose, he SHALL FILE any motion to continue the

 jury trial set for August 28, 2019 by Thursday, August 8, 2019. If such a motion is filed, any

 response by the United States SHALL BE FILED by Monday, August 12, 2019. If no

 response is filed by that date, the Court will consider the lack of any response being filed as the

 United States having no objection, and the matter will then stand submitted to the Court.


                                                 -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 108 Filed: 08/05/19 Page: 3 of 3 - Page ID#: 564



        3.      An in-court status conference is SET for Tuesday, August 13, 2019 at the hour

 of 9:00 a.m., before the Honorable Claria Horn Boom, United States District Judge, at the

 United States Courthouse in London, Kentucky. The attendance of all counsel participating in

 the jury trial as well as the Defendant is MANDATORY.

        4.      All deadlines, including deadlines for reciprocal discovery and motions in limine

 as well as pretrial filings, as set forth in the Court’s Order Granting Motion to Continue Trial [R.

 98] are UNAFFECTED by this Order.

             This the 5th day of August, 2019.




                                                 -3-
